DETAILED ACTION
The amendment filed July 18, 2022 has been entered.  Claims 1-20 remain pending and claims 15-20 remain withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 3,830,040) in view of Knight (US 8,475,966).
Regarding claim 10, Hendrix discloses a tanker truck offloading system comprising: a tank (18) and a tanker truck offloading station (26) for a tanker truck (14), a tanker truck coupling (shown in Fig. 1a between the tanker and the offloading system), an air separation system (56, 76, 82). Hendrix does not disclose that the system inlet includes a plurality of tanker truck offloading stations for a plurality of tanker trucks to offload fluid into a manifold, wherein the air separator is in fluid communication with the manifold and the couplings are at an open end of the manifold. Knight teaches that it is known in gasoline systems to have the inlet include a plurality of tanker truck offloading stations (32A, 32B, 32C) for a plurality of tanker trucks to offload fluid into a manifold (30) simultaneously and to have a plurality of couplings at an open end of the manifold for connecting the plurality of tankers to the manifold. It would have been obvious to one skilled in the art to modify the system of Hendrix to have a plurality of offloading stations, each having a coupling, at the system inlet, based on the teaching of Knight, for the purpose of increasing the expedience, convenience, and flexibility of inputting gasoline into the system.  Further, the air separator of Hendrix is in fluid communication with the piping of the offloading system and would likewise be in fluid communication with the manifold for separating air from liquid in the system.  
Regarding claim 11, Hendrix in view of Knight as discussed above accounts for a plurality of branch lines each extending from a junction on the manifold to each tanker truck offloading station (see figure 2 of Knight, the branch lines are between the couplings 32A, 32B and the conduit 30; modifying the system of Hendrix to have the offloading stations in the configuration of Knight therefore accounts for this subject matter)
Regarding claim 12, Hendrix discloses that the air separator (56) is situated between the tank (18) and the offloading station (26); Hendrix in view of Knight as discussed above accounts for the offloading station including a plurality of offloading stations.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 3,830,040) in view of Knight (US 8,475,966) and further in view of Wilder (US 5,564,471)
Regarding claims 13 and 14, Hendrix as modified by Knight teaches the system of claim 10 (see above) and Knight further teaches a plurality of couplings (32A-C) connected to the manifold (see Fig. 1).  Hendrix and Knight do not disclose a hose extending from each coupling.  Wilder teaches that it is known to provide a gasoline hose (see Fig. 1) connected to a coupling (22) to extend between the coupling and a vehicle.  It would have been obvious to one skilled in the art to provide the system of Hendrix as modified with a coupling and hose for each offloading station of the manifold in the configuration of Wilder for the purpose of extending the coupling to the tanker. Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results. See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Allowable Subject Matter
Claims 1-9 are allowed.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 

Applicant's arguments filed July 18, 2022 with respect to claims 10-14 have been fully considered but they are not persuasive. 
Applicant’s argument that Hendrix does not disclose an air separator is not persuasive because scrubbers 56 and 88 are air separators (see col. 5, lines 47-50).  Further, Applicant’s argument that the combination of Hendrix and Knight does not disclose the air separators fluidly connected to the manifold is not persuasive because the air separators of Hendrix are in fluid communication with the offloading system and even with the inclusion of a manifold as taught by Knight, the air separator would be in fluid communication for separating air and liquid within the system.
Applicant' s argument that Wilder is only a breakaway coupling having nothing to do with a manifold is not persuasive because preservation of the prior art system is not the goal in an obviousness analysis and is not required. The combined teachings of the prior art, coupled with the knowledge of one with ordinary skill, may well result in something different from the prior art system. In other words, a prior art reference must be considered for everything it teaches by way of technology and is not limited to the particular invention it is describing and attempting to protect. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907 (Fed. Cir. 1985). The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. In re Heck, 699 F.2d 1331, 1333 (Fed. Cir. 1983).  The limitations of a manifold having couplings are taught by Knight and the limitations of a hose extending from a coupling are taught by Wilder.  One of ordinary skill in the art could combine the teachings of a hose attached to a coupler as taught by Wilder to the plurality of couplings of the manifold of Knight such that a plurality of hoses are present to extend from the couplers to the plurality of tankers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        November 9, 2022